Citation Nr: 9916137	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  93-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left arm, currently rated 
10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left upper back, currently rated 
10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a left fourth finger fracture.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to October 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board remanded this case to the RO in November 1995 and 
again in November 1997 for further development.  The case has 
since been returned to the Board.  


FINDING OF FACT

Without good cause, the veteran failed to report for VA 
examinations scheduled in June and July 1998 to determine the 
current level of impairment resulting from his shell fragment 
wound residuals of the left arm and left upper back, as well 
as residuals of a left forth finger fracture.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a shell 
fragment wound of the left arm is denied.  38 C.F.R. § 
3.655(b) (1998). 

2.  A rating in excess of 10 percent for residuals of a shell 
fragment wound of the left upper back is denied.  38 C.F.R. 
§ 3.655(b) (1998).

3.  A compensable rating for residuals of a left fourth 
finger fracture is denied.  38 C.F.R. § 3.655(b) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claims for increased ratings for his service-
connected disabilities involving the left arm, left upper 
back and left fourth finger are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the Court) has held that 
a mere allegation that a service-connected disability has 
increased in disability is sufficient to render a claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is satisfied that all relevant facts have been properly 
developed to the extent possible.  No further assistance to 
the veteran is thus required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

I.  Factual Background

In November 1997, the Board remanded this matter to the RO 
for additional development because the evidence at that time 
was inadequate to properly rate the veteran's disabilities.  
In that remand, the RO was requested by the Board to advise 
the veteran of the potential effect of 38 C.F.R. § 3.655(b) 
in its notice informing the veteran of his scheduled 
examinations.  

Pursuant to the Board's remand request, the veteran was 
scheduled for five VA examinations in January and February 
1998.  The veteran failed to report for these examinations.  
Telephone contact with the veteran in March 1998 disclosed 
that he was "out of town" when these examinations were 
scheduled.  He was subsequently rescheduled for VA 
examinations in March 1998.  He again failed to report.  In a 
statement dated in May 1998, the veteran reported that he 
lives in a hotel and sometimes doesn't receive his mail.  He 
requested further rescheduling of his VA examinations.  In 
June 1998, the veteran did report for one of several 
examinations scheduled in connection with his claims, but he 
failed to report for the remaining examinations which were 
scheduled later that month and in July 1998.  
No communication was received from the veteran or his 
representative explaining his most recent failure to report 
for these examinations.  


II.  Analysis

The Board notes that under 38 U.S.C.A. § 5107, the VA's duty 
to assist the veteran in the development of the claim 
includes obtaining an adequate VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The veteran was scheduled for VA 
examinations in June and July 1998 to ascertain the current 
level of disability related to his service-connected shell 
fragment wound residuals of the left arm and left back as 
well as his residuals of a fracture of the left fourth 
finger.  He failed to report and no reason was given for such 
failure.

The Court has held that the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Furthermore, the governing regulation is clear in that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) of this section.  
38 C.F.R. § 3.655.  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

Here, the veteran failed to report for scheduled VA 
examinations essential to the development of his claims and 
he has not demonstrated or set forth good cause for such 
failure.  He was advised in the November 1997 remand that his 
claims were subject to the provisions of 38 C.F.R. 
§ 3.655(b).  Notwithstanding this, the veteran had made no 
attempt to follow up on his current claims or otherwise 
explain to the RO why he failed to report for the scheduled 
VA examinations relevant to the claims.  Consequently, his 
claims for increased evaluations for his service-connected 
left arm, left upper back and finger disabilities must be 
denied.  38 C.F.R. § 3.655.  


ORDER

An increased evaluation in excess of 10 percent for residuals 
of a shell fragment wound of the left arm is denied.  

An increased evaluation in excess of 10 percent for residuals 
of a shell fragment wound of the left upper back is denied.

An increased (compensable) evaluation for residuals of a left 
fourth finger fracture is denied.  



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals




 

